         Case 1:18-cv-07908-LGS Document 61 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DR. CLYDE PEMBERTON, et al.,

                                  Plaintiffs
                                                               18 Civ. 7908
                    - against -
                                                                  ORDER
CITY OF NEW YORK, et al.,

                                  Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, a telephonic pre-motion conference is set to begin on June 4, 2020, at 10:30

A.M. It is hereby

       ORDERED that the telephonic pre-motion conference shall begin on June 4, 2020, at

9:40 A.M. The parties shall call (888) 363-4749 and use Access Code 558-3333.



Dated: June 2, 2020
       New York, New York
